UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                  ORDER
             - v. -
                                                              19 Cr. 789 (PGG)
 CLARENCE FACEY,
     a/k/a “Face,”

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Clarence Facey’s sentencing will take place on November 5, 2021 at

10:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Facey are due by October 15, 2021.

The Government’s submission is due by October 22, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Facey.


Dated: New York, New York
       June 30, 2021




                                              1
